Citation Nr: 0914226	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1963 to September 1965 with subsequent service 
in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Portland RO in September 2008.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.

Reasons for remand

Service records

Review of the claims folder demonstrates that there are 
service medical records related to the Veteran's period of 
active duty in the Navy associated with the claims folder.  
However, there are no records pertaining to his subsequent 
service with the Army Reserve from 1980 to 1987.  Upon remand 
these records, if existing, should be obtained.

VA examination 

The Veteran presented for a VA audiological examination in 
February 2006, at which time the examining audiologist opined 
she could not provide a medical nexus opinion as to the 
Veteran's hearing loss or tinnitus "without resorting to 
speculation."  The United States Court of Appeals for 
Veterans Claims has held that medical opinions which are 
speculative, general or inconclusive in nature are of no 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Because the opinion 
of the February 2006 VA examiner is not probative regarding 
the initial manifestation of the Veteran's hearing loss and 
tinnitus, an additional VA examination and medical opinion 
addressing the relationship between the Veteran's hearing 
problems and military service is needed.

Accordingly, the case is REMANDED for the following actions:

1.  VBA should contact the National 
Personnel Records Center and/or any other 
appropriate repository of records and 
request copies of records for the 
Veteran's service with the Army Reserve's 
Headquarters and Headquarters Company, 
104th Division from 1980 to 1987.  All 
efforts to obtain such records should be 
documented in the claims folder.

2.  VBA should then schedule the Veteran 
for a VA audiological examination to 
determine the existence and etiology of 
any current bilateral hearing loss and 
tinnitus disabilities.  The examiner 
should review the Veteran's claims folder 
and render an opinion as to (1) whether 
bilateral hearing loss and tinnitus 
currently exist and (2) whether there is 
any relationship between any currently 
identified bilateral hearing loss and 
tinnitus and the Veteran's military 
service, with specific consideration of 
the Veteran's claim of acoustic trauma 
sustained therein.  A copy of the 
examination report should be associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

